Citation Nr: 0318230	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  01-09 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty for a period of 
approximately 20 years, and retired in December 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a November 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Roanoke, Va.  The RO denied entitlement to service connection 
for obstructive sleep apnea.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge in  March 2003, a transcript of which has 
been associated with the claims file.  


FINDING OF FACT

The probative, competent medical evidence establishes that 
the veteran's obstructive sleep apnea manifested during 
active service.  


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) discloses that 
they are negative for complaints of, or treatment for, 
obstructive sleep apnea.  


In June 2000 the veteran filed a claim of entitlement to 
service connection for obstructive sleep apnea.  He stated 
that he had the symptoms associated therewith during service 
and that such had recently been diagnosed.  He submitted 
numerous documents, detailed below, in support of his claim.  
VA treatment records have also been included in the claims 
file.  

Postservice private and VA records are included in the claims 
file.  Pertinent to the current claim is a sleep disorder 
evaluation report dated in April 2000.  The private physician 
reported that the veteran presented with complaints of 
snoring and apneic events.  He related that he had been told 
for some time that he had a history of snoring.  

He said that he was told by his roommate at the VA facility 
the year before that he snored severely and had apneic 
spells.  He complained of not feeling refreshed in the 
morning and described himself as always feeling tired.  
Polysomnography performed in May 2000 confirmed significant 
obstructive sleep apnea.  He was treated with a nasal CPAP 
machine.  

An August 2000 examination on file was conducted for the 
purpose of evaluating the veteran's service-connected 
sarcoidosis.  During the exam, the veteran reported that he 
had used a CPAP machine at home due to sleep apnea which was 
diagnosed in June 2000.  Pulmonary function testing (PFT) 
performed in October 2000 revealed an obstructive pattern.  

Of record is an October 2000 statement by RVD (initials), MD, 
a private physician who conducted the April 2000 sleep 
disorder exam summarized above.  The examiner noted that the 
veteran had related a history of symptoms that were 
consistent with sleep apnea from the mid 1980s.  The 
veteran's wife at that time had complained about his snoring 
and pauses in breathing.  It was his opinion that if these 
symptoms were in fact present at that time, just as they are 
present now, it was very possible that the veteran had 
significant sleep apnea at that time.  
In a November 2000 statement, the veteran's ex-wife stated 
that during their marriage, he occasionally stopped breathing 
when asleep, and that she would have to "hit him sharply" 
to wake him up and get his breathing going again.  

In an August 2001 statement, RH, MD, a VA physician, stated 
that even though it was not documented in the medical 
records, he was certain that the veteran was suffering from 
sleep apnea during his active duty.  The physician noted the 
veteran had related that his wife had had to awaken him in 
1985 from an apnea episode and that recent polysomnogram 
indicated obstructive sleep apnea.  

A transcript of the testimony provided by the veteran before 
the undersigned Veterans Law Judge in March 2003 has been 
associated with the claims file.


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West Supp. 2002);  38 C.F.R. § 3.303 
(2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).



Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the appellant.  

Therefore, the amended duty to assist law applies.  Id.  In 
the case at hand, it is not apparent that the veteran was 
notified of the new law.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

However, the favorable decision reached as to the question of 
service connection reflects that the veteran is not 
prejudiced by the Board's consideration of his claim pursuant 
to this new law.  Although the RO has not provided notice of 
the VCAA or adjudicated his claim with this law in mind, the 
Board finds no prejudice to the veteran in proceeding with 
this case at this time, because the procedural actions of the 
RO are in essential agreement with and adhere to the mandates 
of this new law with respect to the duty to notify and the 
duty to assist the appellant in the development of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

Due to the favorable decision reached by the Board, no useful 
purpose would be served in remanding or deferring the matter 
simply for initial consideration of the VCAA by the RO.  This 
would result in additional and unnecessary burdens on VA, 
with no benefit flowing to the appellant.  

In any event, any deficiencies which may exist in the duties 
to notify and to assist the veteran in the development of his 
claim have been rendered moot in view of the Board's full 
grant of the benefit sought on appeal.


Service Connection 

In this case, there is no evidence of the precise time of 
onset of obstructive sleep apnea other than that clinical 
findings which were first documented in 2000, several years 
after service, following which time the veteran was diagnosed 
with this sleep disorder.  




However, the record includes two competent medical 
professional opinions which support the veteran's claim.  
These opinions, based on a medical history as related by the 
veteran, reflect that the veteran's sleep apnea was present 
at least as early as 1985.  The veteran and his ex-wife have 
consistently reported that this is the case, and the Board 
finds their assertions credible.  The physicians have 
indicated that if the symptoms related by the veteran and his 
wife were indeed present in 1985, it is likely that his 
obstructive sleep apnea was manifested at that time.  

Based upon the evidence of record, the Board finds 
entitlement to service connection for obstructive sleep apnea 
is warranted.  When all the evidence is assembled VA is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert, supra.  As the examiners' opinions 
represent competent evidence of record which establishes a 
relationship between a currently diagnosed sleep disorder and 
the veteran's period of service, the Board finds entitlement 
to service connection for obstructive sleep apnea is 
warranted.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  


ORDER

Entitlement to service connection for obstructive sleep apnea 
is granted.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

